Title: From George Washington to Robert Townsend Hooe, 29 May 1793
From: Washington, George
To: Hooe, Robert Townsend



Dr Sir,
Philada May 29th 1793.

Your favor of the 23d inst: came to my hands by the Post of yesterday.
I agree to take your offer for my flour; & will order mister whitting (my manager) to see & make arrangements with you for the delivery in Alexandria of the part which is at my mill. I wish, however,

as Hay-time & harvest is, or soon will be heavy upon me, it had suited you equally, to have received it at my mill, or in the River opposite thereto.
I accept your offer, Sir, because I am unable, at present, to attend to the markets, & not because flour has experienced the temporary fall mentioned in your letter of the above-date; for I consider that as no more than the result of a momentary circumstance—it being well known, to me at least—that the real demand for this article in the European markets is encreasing. Want of Vessels to take it off at the moment you wrote might have occasioned a fall—that has been the case here at times, & within a few days it would be up again higher than ever.
I thank you for the information of Shepherd’s intention to apply to the Court of Loudoun County for the purpose of having some of my Land on Difficult-run condemned for his benefit. I had heard of it before; & on my way to this City last October I wrote a letter to Colo. Powell on the occasion, of which the enclosed is a copy, but having received no acknowledgement thereof I presume it never reached his hands—therefore, if you can aid me in doing what is there required of him, it will be rendering a very acceptable service to, Dr Sir, Yr mot obt Servt

Go: Washington

